[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                        ________________________           ELEVENTH CIRCUIT
                                                               January 7, 2010
                                                                  JOHN LEY
                              No. 09-12418                      ACTING CLERK
                          Non-Argument Calendar
                        ________________________

                         Agency No. A095-264-557

EDWARD HENRY LOMBANA-CANO,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                              (January 7, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Edward Henry Lombana-Cano, a native and citizen of Colombia, petitions
for review of the decision of the Board of Immigration Appeals that denied his

application for asylum under the Immigration and Nationality Act. INA § 208; 8

U.S.C. § 1158. The Board vacated the order of the immigration judge that had

granted Lombana-Cano asylum as a victim of past persecution who also had a

well-founded fear of persecution on account of his political opinion. We deny

Lombana-Cano’s petition.

      Substantial evidence supports the finding of the Board that Lombana-Cano

did not suffer past persecution or have a well-founded fear of future persecution on

account of his political opinion. The record does not compel a finding that any

past abuse was inflicted due to Lombana-Cano’s political opinion. Lombana-Cano

testified that, while he was completing a mandatory social service internship, the

Revolutionary Forces tried to recruit him to provide medical treatment for its

members and to support their cause. “‘Persecution on account of . . . political

opinion . . . is persecution on account of the victim’s political opinion, not the

persecutor’s.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437–38 (11th Cir. 2004)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S. Ct. 812, 816 (1992)).

Lombana-Cano’s argument that the Revolutionary Forces pursued him because he

worked for the government could support an inference of persecution because of an

imputed political opinion, but “the evidence equally supports an inference that he

was threatened simply because of his refusal to provide [medical] services, and the
                                           2
record does not ‘compel’ this Court to hold otherwise.” Rodriguez Morales v. U.S.

Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007).

      Lombano-Cano’s petition for review is DENIED.

      PETITION DENIED.




                                         3